—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered August 18, 1999, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
The record demonstrates that, pursuant to a plea bargain, defendant pleaded guilty to the crime of manslaughter in the first degree in satisfaction of a three-count indictment and was sentenced to a definite term of 12 years in prison. Defense counsel now seeks to be relieved of his assignment on the basis that there áre no nonfrivolous issues which can reasonably be pursued on appeal. Upon review of the record and defense counsel’s brief, we agree. The record discloses that defendant, who was represented by counsel, entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the relevant statutory requirements. Defendant also voluntarily waived his right to appeal as part of the plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
*511Cardona, P. J., Mercure, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.